department of the treasury internal_revenue_service washington d c date apr sin 4945-dollar_figure 4945-dollar_figure ope ootp contact person id number telephone number employer_identification_number i o o l u o w dear sir or madam this is reference to your letter dated date requesting advance approval of your grant making procedures under sec_4945 of the internal_revenue_code the information submitted in this case shows that grants will be administered and supervised by a a publicly supported charity the scholarship program will be called b awill prepare and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by a utilizing selection criteria based on an analysis of detailed information whereby each candidate is evaluated based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation s a grant to an individual for travel study or other similar proposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for the study at an educational_organization described in sec_170 of the code revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer-related grant program to obtain advance approval under sec_4945 of the code based on the information presented above and assuming the scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to a for the awarding of scholarships comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includable in gross_income under sec_117 of the code we understand that a will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to foundation managers trustees members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code any change in the procedure must be reported to your area manager for exempt_organization matters please note that this ruling is only applicable to grants awarded under the a scholarship program as outlined above before you enter into any other scholarship program you should submit a request for advance approval of that program this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerdly harper jr robert c manager exempt_organizations technical group
